DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed October 30, 2019 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “modifier” and “signal retriever” (claim 1); “variable extractor”, “modifier”, “signal generator” and “signal retriever” (claim 3); “variable extractor” (claim 8); “signal generator” (claim 9); “variable extractor”, “signal generator” and “signal retriever” (claim 11).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: in claim 1, in line 3, “a stored signals” should read, “a stored signal” or “stored signals”.  Claim 5 has the same problem.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a program.  Computer programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, the manner in which the plural alternatives in the first clause are presented renders the claim unclear.  For example, the second alternative could be interpreted as “modifies a value of an attribute of a target represented by...a stored signals [sic]...”, or it could be interpreted as “modifies...a stored signals [sic]...”   Claim 5 has a similar problem.
	b) In claim 1, in line 4, “the input signal” lacks antecedent basis because it is presented in an alternative which is different from the alternative which recites, “an input signal”.  Claim 5 has a similar problem.
	c) In claim 1, in lines 6-7, “the stored signals” lacks antecedent basis if the first or third alternative in the first clause is selected.  Claim 5 has a similar problem.
	d) In claim 1, in line 7, “the input signal” lacks antecedent basis if the second alternative in the first clause is selected.  Claim 5 has a similar problem.
	e) In claim 1, in lines 6-7, “the stored signals similar to the input signal” lacks antecedent basis because it has not been previously established there are stored signals are similar to the input signal.  Claim 5 has a similar problem.

	g) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,824,942 to Bhotika et al. (hereinafter referred to as “Bhotika”).
As to claim 1, Bhotika discloses a signal retrieval device (column 3, lines 1-3; column 19, lines 11-22) comprising:
	a modifier that modifies a value of an attribute of a target represented by an input signal or a stored signals stored in a signal storage a value of an attribute relating to a signal generation 
	a signal retriever that retrieves a stored signal of the stored signals similar to the input signal using the input signal or the stored signals in which the attribute is modified according to each of the plurality of modified values of the attribute acquired by the modifier (column 2, lines 8-10; column 6, lines 8-10).
As to claim 2, Bhotika discloses the signal retrieval device according to claim 1, wherein 	the input signal and the stored signals represent image data (column 3, lines 30-34), and 
	the attribute represents a feature of a subject represented on the image data (column 6, lines 12-16).
As to claim 3, Bhotika discloses a signal retrieval device (column 3, lines 1-3; column 19, lines 11-22) comprising:
	a variable extractor that extracts a plurality of latent variables representing features relating to an input signal or a signal generation source of the input signal (column 6, lines 53-64);
	a modifier that acquires a plurality of modified latent variables in which values of a part of the latent variables as a latent variable representing an attribute are modified among the extracted plurality of latent variables (column 2, lines 8-10; column 2, lines 22-25; column 7, lines 6-8);
	a signal generator that generates a modified signal based on the plurality of modified latent variables acquired by the modifier, the modified signal corresponding to a modified input signal in which the attribute of the input signal is modified (column 2, lines 38-44); and

As to claim 4, Bhotika discloses the signal retrieval device according to claim 3, wherein
	the variable extractor extracts the plurality of latent variables representing the features of the input signal from the input signal using a first neural network learned in advance for extracting the plurality of latent variables (column 6, lines 53-59), 
	the signal generator generates the modified signal from the plurality of modified latent variables acquired by the modifier using a second neural network learned in advance for generating a signal (column 8, lines 10-52), 
	the modified stored signals are generated, using the second neural network, from a plurality of modified latent variables in which a value of the latent variable representing the attribute is modified among the plurality of latent variables extracted from the stored signals stored in the signal storage (column 8, lines 10-52), and
	the signal retriever compares the modified signal generated by the signal generator with the modified stored signals to retrieve the modified stored signal similar to the modified signal (column 8, lines 10-52).
As to claim 5, Bhotika discloses a signal retrieval method comprising:
	modifying a value of an attribute of a target represented by an input signal or a stored signals stored in a signal storage or a value of an attribute relating to a signal generation source of the input signal to acquire a plurality of modified values of the attribute (column 2, lines 8-9; column 2, lines 38-39; column 6, lines 45-48; column 6, lines 4-8); and

As to claim 6, Bhotika discloses a signal retrieval method comprising:
	extracting a plurality of latent variables representing features relating to an input signal or a signal generation source of the input signal (column 6, lines 53-64);
	acquiring a plurality of modified latent variables in which values of a part of the latent variables as a latent variable representing an attribute are modified among the extracted plurality of latent variables (column 2, lines 8-10; column 2, lines 22-25; column 7, lines 6-8);
	generating a modified input signal based on the plurality of modified latent variables acquired by the acquiring step, the modified signal corresponding to a modified input signal in which the attribute of the input signal is modified (column 2, lines 38-44); and
	retrieving a modified stored signal similar to the modified signal based on the modified signal generated by the generating step and modified stored signals generated by modifying the latent variable representing the attribute of stored signals stored in a signal storage (column 2, lines 8-10; column 6, lines 8-10; column 8, lines 1-5).
As to claim 7, Bhotika discloses a program for causing a computer to function as the signal retrieval device according to claim 1 (see column 19, lines 11-22, and the discussion above for claim 1).
As to claim 8, Bhotika discloses the signal retrieval device according to claim 1, further comprising:

	wherein the modifier modifies the second latent variable of the plurality of latent variables to update the plurality of latent variables, the second latent variable corresponding to an attribute to be modified (column 2, lines 8-9; column 2, lines 38-39; column 6, lines 45-48; column 6, lines 4-8), and
	wherein the signal retriever retrieves a signal similar to the input signal from the stored signals using a modified input signal obtained by modifying the input signal based on the second latent variable modified by the modifier or a modified stored signals obtained by modifying the stored signals based on the second latent variable modified by the modification (column 2, lines 8-10; column 6, lines 8-10).
As to claim 9, Bhotika discloses the signal retrieval device according to claim 8, further comprising:
	a signal generator that provides at least one neural network learned in advance with the plurality of latent variables updated by the modifier to generate a signal in which the attribute to be modified is modified (column 6, lines 53-59), 
	wherein the signal retriever uses, as the modified input signal or the modified stored signals, signals generated by the signal generator when the input signal or the stored signals are 
As to claim 10, Bhotika discloses the signal retrieval device according to claim 9, wherein 
	the at least one neural network includes a first neural network as a generator and a second neural network as a discriminator (column 8, lines 23-51, generative model and discriminative model of the generative adversarial network),
	the first neural network generates a signal base on the first latent variable, the second latent variable and an attribute vector indicating attributes of a signal to be generated (column 8, lines 10-51),
	the second neural network discriminates whether the signal generated by the first neural network follows the same distribution as the true signal, and the first and second neural networks have learned in accordance with competitive optimization conditions (column 8, lines 23-51, the operation of a generative adversarial network). 
As to claim 11, Bhotika discloses a signal retrieval device comprising:
	a variable extractor that acquires a first latent variable and a second latent variable by providing a first neural network with a signal as an input, the first neural network being learned in advance as an encoder, the first latent variable representing a feature corresponding to an identity of the signal among features relating the signal or a signal generation source of the signal, and the second latent variable being independent of the first latent variable and representing a feature corresponding to an attribute of the signal among the features relating the signal or the signal generation source (column 6, lines 53-63; column 9, lines 19-33; column 8, 
	a signal generator that generates a modified signal by providing a second neural network with the first latent variable acquired by the variable extractor and a modified second latent variable in which at least one latent variable of the second latent variable extracted by the variable extractor is modified, the second neural network being learned in advance as a generator (column 8, lines 10-51; in a generative adversarial network, the generative model is a neural network referred to as an “generator”), and
	a signal retriever that retrieves a signal similar to a modified input signal from modified stored signals, the modified input signal being generated by the signal generator when an input signal is provided as the input to the variable extractor, and the modified stored signals being generated by the signal generator when stored signals stored in a signal storage are provided as the input to the variable extractor (column 2, lines 8-10; column 6, lines 8-10).
As to claim 12, Bhotika discloses a non-transitory computer-readable medium storing a program for causing a computer to function as the signal retrieval device according to claim 1 (see column 19, lines 11-22, and the discussion above for claim 1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665